Citation Nr: 0930717	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  07-27 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office 
in Newington, Connecticut


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, claimed as posttraumatic stress 
disorder (PTSD) and anxiety disorder.

2.  Entitlement to service connection for gastroenteritis.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2003 to June 
2006.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Department 
of Veterans Affairs (VA) Hartford Regional Office (RO) in 
Newington, Connecticut.

The Veteran testified at a hearing before a Decision Review 
Officer at the RO in January 2008.  A transcript of that 
proceeding is of record.  She was scheduled to testify at a 
Board hearing in July 2009 but did not appear for the 
hearing.  She has not requested that the hearing be 
rescheduled.  Accordingly, her request for a Board hearing is 
deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for 
an acquired psychiatric disability, claimed as PTSD and 
anxiety disorder.  She maintains that she has experienced 
psychiatric symptoms since serving in Iraq.

Service treatment records dated in July 2005, October 2005, 
and January 2006 reflect that the Veteran had been diagnosed 
with several mental health disorders, including generalized 
anxiety disorder; panic disorder; alcoholism; and adjustment 
disorder.  They also reflect that she was prescribed Paxil 
and clonazepam and that she was receiving mental health 
treatment.  The records of that mental health treatment, 
however, are not associated with the claims folders.  Since 
they are pertinent to the claim for an acquired psychiatric 
disorder, any outstanding service treatment records, to 
include any records related to mental health treatment, must 
be obtained.  See 38 C.F.R. § 3.159(c)(2) (2008).

The Board notes that it is unclear from the record whether 
the Veteran currently has any psychiatric disability other 
than a substance abuse disorder.  A January 2007 VA examiner 
diagnosed a substance abuse disorder but concluded that she 
did not meet the criteria for a PTSD diagnosis and that she 
currently was not experiencing "clinical levels of 
anxiety."  An October 2007 VA treatment record reflects that 
the Veteran denied experiencing symptoms suggestive of 
anxiety or panic disorder in the previous five months.  A 
September 2008 VA examination report reflects only a 
diagnosis of a substance abuse disorder but notes that the 
Veteran was experiencing "sub-clinical PTSD and other 
anxiety symptoms."  However, diagnoses of panic disorder are 
reflected in a May 2007 VA mental health treatment plan note 
and in VA treatment records dated in March 2008 and May 2008.  
Neither examination report adequately addresses those 
diagnoses.

In light of the evidence showing that the Veteran experiences 
psychiatric symptoms and in light of the diagnoses of panic 
disorder rendered by her VA mental health care providers, the 
Board finds that a new VA examination is necessary in order 
to determine the nature and etiology of any currently present 
psychiatric disability.  See 38 C.F.R. § 3.159(c)(4).

The Veteran also contends that service connection is 
warranted for gastroenteritis.  At the January 2008 hearing, 
she testified that she has experienced constipation since 
service.

The Veteran was afforded a VA examination in August 2008.  
The examiner noted that the service treatment records were 
not consistent with the Veteran's report that she had been 
treated for bowel irregularities in service.  He rendered a 
diagnostic impression of constipation secondary to opiates, 
now resolved with the use of Colace and with no residual 
functional impairment, and stated that there was no 
gastroenteritis documented in records or by history.  

The Board notes that a January 2006 service treatment record 
lists gastroenteritis as one of the Veteran's medical 
problems.  In addition, a February 2006 record reflects a 
diagnostic assessment of constipation.  Since the August 2008 
VA examiner failed to address these records before rendering 
his diagnoses and opinion, the Board finds that the 
examination was inadequate.  Therefore, the Veteran should be 
afforded a new examination to determine the nature and 
etiology of any currently present gastrointestinal disorder.  
Id.

Accordingly, this case is REMANDED for the following actions:

1. The RO should obtain any outstanding 
service treatment records, particularly 
the Veteran's mental health records.  
All attempts to obtain these records 
should be documented in the claims 
folders.  It should continue its 
attempts to obtain these records until 
it is reasonably certain that further 
attempts would be futile or that the 
records do not exist.

2.  Then, the Veteran should be afforded 
a VA psychiatric examination to determine 
the nature and etiology of any currently 
present psychiatric disorder.  The claims 
folders should be made available to and 
reviewed by the examiner.  All necessary 
tests should be conducted.

Based on the examination results and the 
review of the claims folders, the 
examiner should provide an opinion as to 
whether there is a 50 percent or better 
probability that any currently present 
psychiatric disorder, to include PTSD, 
was present during active service or is 
etiologically related to active service.  
The rationale for each opinion expressed 
must be provided.

3.  The Veteran also should be afforded 
the appropriate VA examination to 
determine the nature and etiology of any 
currently present gastrointestinal 
disorder.  The claims folders should be 
made available to and reviewed by the 
examiner.  All necessary tests should be 
conducted.

Based on the examination results and the 
review of the claims folders, the 
examiner should provide an opinion as to 
whether there is a 50 percent or better 
probability that any currently present 
gastrointestinal disorder was present 
during active service or is etiologically 
related to the Veteran's active service.  
The rationale for each opinion expressed 
must be provided.

4.  The RO also should undertake any 
other development it determines to be 
warranted.

5.  Then, the RO should readjudicate 
the Veteran's claims based on a de novo 
review of the record.  If any benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, a supplemental 
statement of the case should be issued 
and the Veteran and her representative 
should be afforded the requisite 
opportunity to respond before the 
claims folders are returned to the 
Board for further appellate action.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

